DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 recites the limitation “wherein the transparent metal oxide semiconductor comprises ZnO and CuO”.  
  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 depends on claim 1 which recites, “a first transparent conductive oxide” for the first layer but does not recite that it is a metal oxide or a semiconductor.
Claim 1 also recites “a first transparent semiconductor” for the second layer but does not recite that it is a metal oxide.
Claim 1 also recites and “a second transparent conductive oxide or a second transparent semiconductor” for the fourth layer but doesn’t recite that the first is a metal oxide semiconductor or that the second is a metal oxide.  
It is not clear which layer(s) is/are the “transparent metal oxide semiconductor”.
Since there are several options for this material in claim 1, then claim 10 cannot be examined until clarity is provided.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Boswell et al (US patent No. 4,019,807).
Regarding Claim 1, Boswell discloses, at least in figure 1, a transparent device for use in optical applications (title, light valve), the device comprising: a first layer (2a, col. 4, line 47) comprising a first transparent conductive oxide (ITO); a second layer (6/7 col. 4, lines 49-50) comprising a first transparent (light passes through it) semiconductor (CdS, lines 49-50), the second layer (6/7) having a surface facing the first layer (2a); a third layer  (13) comprising a liquid crystal (col. 4, line 66), the third layer (13)  having a surface facing the second layer (6/7); and a fourth layer (2, lines 46-47) comprising either a second transparent conductive oxide (ITO) or a second transparent semiconductor, the fourth layer (2) having a surface facing the third layer (13), wherein the second layer (6/7) is a pn-heterojunction (Cd/S-Cd/Te lines 48-51) (Cd/S is an n-type, Cd/Te is a p-type)(Google it).
  Regarding Claim 2, Boswell discloses: further comprising a first alignment layer (3a, col. 4, line 653) between the second layer (6/7) and the third layer  (13), and a second alignment layer (3) between the third layer (13) and the fourth layer (2).(col.3, lines 5-15, discloses that the insulating layers (3,3a) are used as alignment layers.
  Regarding Claim 3, Boswell discloses: wherein the first alignment layer (3a) and the second alignment layer (3) have each been rubbed (col. 7,lines 51-60 explains the process) to achieve planar alignment (col. 3, line 14), and wherein the second alignment layer (3) is configured such that the rubbing direction is either anti- parallel to the rubbing direction of the first alignment layer (3)(since they are on opposite sides of 
Regarding Claim 4, Boswell discloses:  wherein the first alignment layer (3a) and the second alignment layer (3) provide hybrid alignments (col. 3, line 5).  
Regarding Claim 5, further comprising a first transparent substrate (1a, col. 4, line 43) in contact with the first layer (2a), and a second transparent substrate (1) in contact with the fourth layer (2).  
Regarding Claim 6, Boswell discloses:  wherein the first transparent substrate, the second transparent substrate, or both, is glass (col. 4, line 43).  
Regarding Claim 7, wherein the first layer (2a) (col. 4, lines 46-47), the second layer (6/7), or both, comprise indium tin oxide.  
Regarding Claim 9, Boswell discloses: wherein the liquid crystal layer comprises a nematic liquid crystal (see abstract), a cholesteric liquid crystal, a smectic liquid crystal, or a combination thereof.  
Regarding Claim 11, Boswell discloses:  wherein the transparent device is used as a light valve in a non-holographic system (title)(the word holographic is not in the text).

Regarding Claim 10, wherein the transparent metal oxide semiconductor comprises ZnO and CuO (as outlined in the 35 USC 112 (b) rejection above, there are several options in claim 1 to be this material, it is not clear which one is being claimed and the claim cannot be examined until clarity is provided.  

-----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell (807) in view of Walton et al (US Patent No. 5,880798).
Regarding Claim 8, Boswell fails to disclose: wherein the liquid crystal is E7.  
However, Boswell does disclose in the abstract that his device uses a twisted nematic liquid crystal material.
Walton teaches that E7 is a type of nematic LC material (col. 6, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try E7 for the twisted nematic LC material of Boswell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell (807).
Regarding Claim 12, Boswell discloses, at least in figure 1:modifying the surface charges on a transparent pn-heterojunction (layer 6/7, as above, is a pn-heterojunction that is being illuminated with light (see arrow)) or transparent pn- homojunction by illuminating a surface of the pn junctions with a light and inducing photoconductivity 
Although not specifically disclosed, all of the above steps would obviously occur in the device of Boswell, as claimed.

---------------------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 13-20 are allowed.
Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “generating a colloidal solution comprising at least one metal oxide, by ball milling, mechanochemical synthesis, or both, a plurality of particles that are in a solution comprising a dispersant and a surfactant, a functional coating, or both; coating a substrate with the solution to form a first film; and heat treating the first film to form a treated first film ” including the remaining limitations.
Claims 14-20 are allowable, at least, because of their dependencies on claim 14.
  Examiner Note: The method not found in the Prior Art for generating a colloidal solution.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879